Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10, 13-15, 17, 18, and 22 are rejected under 35 U.S.C. 103 as being obvious over Liu et al., U.S. 2015/0330217 in view of Ortiz et al., U.S. 2014/0340991 and Guedes et al., U.S. 2021/0247538.
On claim 1, Liu cites except as indicated: 
A downhole telemetry method comprising: 
receiving a data stream;
dividing the data stream into a first sub-stream and a second sub-stream, wherein the first sub-stream is modulated using pulse shape modulation and the second sub-stream is modulated using pulse position modulation, and wherein the first sub-stream is modulated at least partially in parallel to the modulation of the second sub stream;
and
driving a pulser device based on the input data stream, 
wherein driving the pulser device includes generating modulated pressure pulses including pulse position modulating pressure pulses and pulse shape modulation pressure pulses within a fluid telemetry medium, and receiving a data stream;
 ([0033] low and high amplitude mud pulses).
Regarding the excepted:
“pulse position modulating pressure pulses,” Liu, while disclosing modulated pulse shapes within a fluid telemetry medium, Liu doesn’t disclose the excepted claim limitations.
In the same art of wellbore drilling, Ortiz, the Abstract, [0019 and 35] discloses an embodiment which differential pulse position modulation is used in wellbore operations. 
It would have been obvious at the time the claimed invention was filed to modify the pulser devices as described in Liu to use the pulse position modulation feature disclosed in Ortiz. Ortiz discloses a known variant of signal transmission used in mud pulsation and one of ordinary skill in the art would have substituted one known form of pulse modulation for another known pulse modulation and the results of the substitution would have predicted the claimed invention. 
On the excepted:
dividing the data stream into a first sub-stream and a second sub-stream, wherein the first sub-stream is modulated using pulse shape modulation and the second sub-stream is modulated using pulse position modulation, and wherein the first sub-stream is modulated at least partially in parallel to the modulation of the second sub stream,  as indicated above, Liu discloses using modulated pulse shapes while Ortiz discloses using pulse position modulation. Neither reference specifically discloses the first and second sub-streams modulated at least partially in parallel. 
Regarding the excepted claim limitations, Liu doesn’t disclose this feature. 
In the same art of bore telemetry communications, Ortiz, the Abstract, [0019 and 35] discloses an embodiment which differential pulse position modulation is used in wellbore operations. Furthermore, Guedes, [0133] discloses using acoustic measurements which are interleaved, the interleaving (which is another word for “multiplexing”) allows for separation and recombining of different signals from different emitters to be communicated to the cited toolstring.
It would have been obvious at the time the claimed invention was filed to modify Liu to utilize the pulse modulation schemes disclosed in Ortiz and communicated through Guedes’s interleaving embodiment such that the claimed invention is realized. Ortiz discloses a known additional version of pulse modulation while Guedes discloses a known way to multiplex different and one of ordinary skill in the art would have incorporated such a feature allow for different data streams and therefore, higher data throughput. 
On claim 2, Liu cites: 
The method of claim 1, wherein the pulser device comprises a valve and a valve controller configured to open and close the valve, and wherein said driving the pulser device comprises: 
generating a valve control signal that encodes one or more pulses shapes corresponding to valve open or close signals; and applying the valve control signal to the valve controller.[0033] discloses telemetry signal being sent to a controller 106 (see FIG. 9) in the MWD tool 20 which then actuates the fluid pressure pulse generator 30 to generate a dual pulse height telemetry signal having high and low amplitude pressure pulses 14, 15. 
On claim 3, Liu cites: 
The method of claim 1, wherein the modulated pulse shapes correspond to two or more amplitude contours (see the rejection of claim 1 citing the high and low amplitude pulses), said method further comprising: detecting pressure pulses transmitted across the fluid telemetry medium; and demodulating the modulated pressure pulses by decoding amplitude contours of each of the detected pressure pulses ([0078] Referring now to FIG. 11(b), the surface pressure transducer 17 detects the pressure pulses 14, 15 and sends this analog telemetry signal to the ADC 122 to convert the waveform into a digital telemetry signal (Step 160). Then, the DSP 124 applies one or more digital signal processing operations to improve the clarity of the signal (Step 162). Then, the telemetry signal is fed into the decoder 126 which demodulates the telemetry signal by first locating the peak of each pressure pulse using a point-to-point multiplication and addition correlation technique as is known in the art).
On claim 5, Liu cites: 
The method of claim 3, wherein decoding amplitude contours of each of the detected pressure pulses comprises cross-correlating the amplitude contours of each of the detected pressure pulses with stored pulse contours corresponding to data symbols. Abstract, “The method comprises: converting measurement data into a bitstream comprising symbols of a selected symbol set; encoding the bitstream into a pressure pulse telemetry signal using a modulation technique that includes amplitude shift keying, wherein each symbol of the selected symbol set is assigned a pressure pulse having a unique amplitude; and generating pressure pulses in the drilling fluid corresponding to the telemetry signal. Alternatively, the method can comprise a modulation technique that includes amplitude shift keying and phase shift keying and wherein each symbol of the selected symbol set is assigned a pressure pulse having a unique combination of amplitude and phase.”
On claim 6, Liu cites: 
The method of claim 5, wherein said cross-correlating the amplitude contours of each of the detected pressure pulses with the stored pulse contours includes: executing a matching function to determine correlation curves for each of the stored pulse contours across a set of the detected pressure pulses; determining peak values for each of the correlation curves; and determining data symbols for each of the detected pressure pulses based on comparing the peak values for each of the correlation curves. See the rejection of claim 5 which discloses the same subject matter as claim 6 and is rejected for the same reasons. 
On claim 10, Liu cites except: 
The method of claim 1, wherein said pulse position modulating comprises modulating separations between pressure pulses. Liu, [0077] discloses modulating and demodulating telemetry signals using the techniques disclosed in [0076]. Liu doesn’t specifically disclose this feature being used to modulate “separations between pulses.” However, it would have been obvious at the time the claimed invention was filed to modify Liu’s modulation techniques to include “separations” or “spaces.” In this instance, telemetry data would need to be in separable form such that, for example, data described in [0064] can distinguish temperature sensor data from shock or other data. Thus, it is likely one of ordinary skill in the art would have included modulating separations or spaces to allow one type of telemetry to be distinguished from the other. 
Claim 13 is rejected over Liu in view of Ortiz and Guedes for the same reasons articulated in the rejection of claim 1. 
On claim 14, Liu cites: 
The fluid telemetry system of claim 13, wherein the pulser device comprises a valve and a valve controller configured to open and close the valve, and wherein said driving the pulser device comprises: generating a valve control signal that encodes one or more pulses shapes corresponding to valve open or close signals; and applying the valve control signal to the valve controller. Liu in [0033] discloses telemetry signal being sent to a controller 106 (see FIG. 9) in the MWD tool 20 which then actuates the fluid pressure pulse generator 30 to generate a dual pulse height telemetry signal having high and low amplitude pressure pulses 14, 15. 
On claim 15, Liu cites: 
The fluid telemetry system of claim 13, wherein the modulated pulse shapes correspond to two or more amplitude contours, said fluid telemetry system further comprising: a receiver configured to detect pressure pulses transmitted across the fluid telemetry medium; and a decoder configured to demodulate the modulated pressure pulses by decoding amplitude contours of each of the detected pressure pulses.
See the rejection of claim 3 which discloses the same subject matter as claim 15 and is rejected for the same reasons.
On claim 17, Liu cites: 
The fluid telemetry system of claim 15, wherein decoding amplitude contours of each of the detected pressure pulses comprises cross-correlating the amplitude contours of each of the detected pressure pulses with stored pulse contours corresponding to data symbols. See the rejection of claim 6 which discloses the same subject matter as claim 17 and is rejected for the same reasons.
On claim 18, Liu cites: 
The fluid telemetry system of claim 17, wherein said cross-correlating the amplitude contours of each of the detected pressure pulses with the stored pulse contours includes: executing a matching function to determine correlation curves for each of the stored pulse contours across a set of the detected pressure pulses; determining peak values for each of the correlation curves; and determining data symbols for each of the detected pressure pulses based on comparing the peak values for each of the correlation curves. Figures 12, 13, and [0073, 76, 77, and 78] discloses using pressure peaks for encoding and decoding telemetry data. 
On claim 22, Liu cites: 
The fluid telemetry system of claim 13, wherein said pulse position modulating comprises modulating separations between pressure pulses. See the rejection of claim 10 which discloses the same subject matter as claim 22 and is rejected for the same reasons. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being obvious over Liu et al., U.S. 2015/0330217 in view of Ortiz et al., U.S. 2014/0340991, and Guedes et al., U.S. 2021/0247538 and Rivera-Rios et al., WO2017/164867 (hereinafter, 867).
On claim 8, Liu cites except:
The method of claim 3, wherein decoding amplitude contours of each of the detected pressure pulses comprises: 
generating a frequency domain representation of the detected pressure pulses; and for each of the frequency domain representations of the detected pressure pulses, calculating a phase value at a specified frequency value or frequency bin; and determining a data symbol based on comparison of the calculated phase value with a threshold value. Liu, [0073 and 76] discloses using APSK (amplitude and phase shift keying), which is a time-domain representation of detected pressure signals for transmitting data. Liu doesn’t disclose using frequency domain representation to detect pressure pulses. 
In the same art of wellbore data collecting, 867 [0054] discloses an embodiment in which data signals are collecting in the frequency-domain as defined by amplitude and phase of each frequency. 
It would have been obvious at the time the claimed invention was filed to modify Liu using the data transfer technique disclosed in 867 such that the claimed invention is realized. 
867 discloses a known way to communicate data using frequency domain detection and one of ordinary skill in the art would have substituted this mode in place of the APSK modulation disclosed in Liu and the results of the substitution would have predicted the claimed invention. 
On claim 20, Liu and 867 cites:
 The fluid telemetry system of claim 15, wherein decoding amplitude contours of each of the detected pressure pulses comprises: generating a frequency domain representation of the detected pressure pulses; and 
for each of the frequency domain representations of the detected pressure pulses, calculating a phase value at a specified frequency value or frequency bin; and 
determining a data symbol based on comparison of the calculated phase value with a threshold value. See the rejection of claim 8 which discloses the same subject matter as claim 20 and is rejected for the same reasons.  
Allowable Subject Matter
Claims 4, 7, 12, 16, 19, and 25 are objected to for depending on a rejected claim but would be otherwise allowable if amended into their respective independent claims, the reasons which are articulated in the Office Action submitted May 11, 2022. 
Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1, which includes limitations from now canceled claim 11 have been carefully considered but are not persuasive. Per the applicant’s argument, in response to the rejection of now canceled claim 11 states: 
“This allegation assumes that one of ordinary skill would try all known techniques of signal communication and, with predictable results, arrive at the claimed invention. Such an undertaking would require extraordinary skills and vast experimentation. Hence, the Office Action has not provided sound rationale for rejecting claim 26 under 35 U.S.C. 103. Claim 13 has been amended to recite similar features. 2-3, 5, 6, 10, 14-15, 17, 18, and 22 depend from and further define claims 1 and 13. Therefore, Applicant respectfully submits claims 1-3, 5, 6, 10, 13-15, 17, 18, and 22 are patentable over the cited art.”
The examiner observes the response is merely a statement. MPEP 2143.01.01 III speaks to this issue: “The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007) ("If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.").” Furthermore, the examiner has included additional prior art not used in the rejection but for consideration in light of the applicant’s argument. 
Prior Art of Record
Prior art of record used for an additional reference but not used in the Office Action in the rejection of claim 1 includes a patent to Brown, U.S. 6,282,405, col. 5, lines 9-24, which discloses different multiplexing features to allow the multiplexing of different signals to include, among other things, pulse position, pulse width, and pulse amplitude, and FSK signals, all of which can be classified under the claimed “pulse position modulating pressure pulses and pulse shape modulation pressure pulses.” Since each of the above signals are multiplexed through a single multiplexing mode, the citation would also satisfy the claimed “first sub-stream is modulated at least partially in parallel to the modulation of the second sub-stream…”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683